Citation Nr: 0842744	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  04-19 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE


Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Alan J. Nuta, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from February 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision of the San Diego, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In July 2004, the veteran testified 
at a hearing before the undersigned at the RO.  

In February 2006, the Board denied the claim.  The veteran 
appealed.  

In a January 2008 decision the United States Court of Appeals 
for Veterans Claims vacated the Board's decision, and 
remanded the case for further development consistent with its 
opinion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to service connection for 
hepatitis C.  While he initially claimed that the disorder 
was caused by post service intravenous drug use, during the 
pendency of the appeal the veteran modified his argument and 
claimed that the disorder was caused by in-service blood 
exposure caused by inoculations, sharing razors, sharing 
toothbrushes, and by receiving tattoos.

Service medical records, including the January 1968 
enlistment and April 1970 separation examination reports, are 
negative for complaints, diagnoses, or treatment related to 
hepatitis C.  The January 1968 enlistment examination noted 
that the veteran entered military service with a tattoo.  The 
April 1970 separation examination did not note any additional 
tattoos.

Post service, the veteran was hospitalized at a VA Hospital 
from November to December 1970 for serum hepatitis.  A two 
day history of jaundice was reported.  The appellant reported 
a history of using amphetamines with a hypodermic syringe on 
several occasions over the prior few months.  He denied 
taking other drugs.  

A February 1971 VA examination report noted a two month 
history of epigastric pain in the summer of 1969.  The 
appellant denied symptoms since service discharge.  His 
November 1970 hospitalization was noted.  The diagnosis was 
serum hepatitis from records, no sequelae.  

An April 2003 liver transplant evaluation from Kaiser 
Permanente noted that the veteran's medical history included 
a diagnosis of non A, non B hepatitis in the 1970's.  Kaiser 
treatment records dating back to the mid 1980's document that 
the veteran was diagnosed with hepatitis C in April 1991.  
Voluminous Kaiser treatment records document the veteran's 
complaints and/or treatment before and after a 1995 liver 
transplant due to end stage liver disease caused by hepatitis 
C.  More contemporaneous records show continued complaints 
and treatment for problems associated with end stage liver 
disease, status post liver transplant; and hepatitis C.  The 
April 2003 Kaiser liver transplant evaluation report 
documented that the veteran was being considered for a second 
liver transplant due to organ rejection concerns.

Post service treatment records from Kaiser consistently 
attribute the veteran's hepatitis C with end stage liver 
disease to the claimant's history of intravenous drug use.  
See, e.g., Kaiser treatment records dated in October 1993, 
January 1995, April 1995 (hepatitis C "secondary to 
intravenous drug use;" veteran reported using intravenous 
drugs since age 19), June 1995 ("[e]nd stage liver cirrhosis 
secondary to his previous intravenous drug abuse"), July 
1995 ("a history of intravenous drug use," "a remote 
history of intravenous drug use 20 years earlier"), August 
1995 (history of intravenous drug use), October 1995 (history 
of intravenous drug use), March 1999 ("a history of 
intravenous drug abuse in the past and that is how he 
contracted hepatitis C"), and August 1999 ("had Hepatitis-C 
possible from prior intravenous drug abuse.")  See also 
Kaiser hospitalization summaries for the periods from June 
1995, October to November 1995 ("end-stage liver disease 
secondary to hep[atitis] C and alcohol, history of IV drug 
abuse 20 years"), March 1999, and August 1999.

In his April 2003 letter to VA, the veteran wrote, in 
relevant part, 

I never shared a needle or anything else 
with any other person.  I never denied 
trying drugs about four or five times to 
any of my [d]octors, because I knew it 
may have aggravated the [h]epatitis 
already present in my body.  I had access 
to syringes so I used a new one each of 
the few times I experimented with drugs.

In an April 2003 letter, as well as at his July 2004 personal 
hearing, the claimant attributed his hepatitis C to receiving 
inoculations, sharing razors, sharing toothpaste, getting 
tattoos, and/or sharing toothbrushes while in military 
service.  No clinical opinion supporting the veteran's theory 
was offered.

A March 2004 letter from Leonard Goldstein, M.D., of the 
University of California at Los Angeles' Pfleger Liver 
Institute stated that the veteran had received three liver 
transplants.  Dr. Goldstein observed that the appellant had 
been admitted by a VA Medical Center in November 1970 with 
presumed hepatitis as evidenced by an elevation in 
transaminases which decreased during admission.  In July 
1995, the veteran was found to be hepatitis C Elisa positive, 
as well as recombinant immunoblot assay positive.  Dr. 
Goldstein opined that given the appellant's history he 
possibly could have contracted a form of viral hepatitis "at 
that time" but confirmatory testing was not available.  

After reviewing the Board's decision, the Court ordered that 
VA explain further how it concluded that the duty to assist 
the appellant had been fulfilled.  In view of the Court's 
decision and concerns expressed therein, particularly 
concerning the possibility of the veteran having compensably 
disabling cirrhosis of the liver within one year of 
separation from active duty, the Board will provide the 
appellant with a VA examination to determine the etiology of 
his hepatitis C.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he provide any additional 
evidence NOT PREVIOUSLY PROVIDED which 
would address the cause of his hepatitis 
C.  DUPLICATE RECORDS SHOULD NOT BE 
SUBMITTED OR ADDED TO THE CLAIMS FOLDER.  
DUPLICATE RECORDS SHOULD BE RETURNED TO 
THE VETERAN.  Following the receipt of the 
appellant's response appropriate action 
should be undertaken.

2.  Thereafter, the RO should schedule the 
veteran for an examination by a board 
certified heptologist.  The claims folders 
must be made available to and reviewed by 
the examiner prior to rendering any 
opinion.  Following the examination, the 
examiner must address the foregoing 
questions:

*	Is it at least as likely as not, 
i.e., is there a 50/50 chance, 
that the symptoms of jaundice 
observed within one year of the 
appellant's separation from active 
duty constituted a manifestation 
of the appellant's current 
cirrhosis of the liver?  If so, is 
it more likely than not, i.e., is 
there a greater than a 50 percent 
chance, that the symptoms of 
jaundice were caused by drug 
abuse?   

*	Is it more likely than not, i.e., 
is there a greater than a 50 
percent chance, that the 
appellant's hepatitis C was caused 
by his documented use of 
intravenous drugs?

*	Does the available clinical 
literature provide statistics 
concerning the etiology of 
hepatitis C?  If so, please 
address the relative risk of 
developing hepatitis C from 
intravenous drug use?  From shared 
toothbrushes?  From shared razors?  
From inoculations?  What 
percentage of patients with 
hepatitis C developed the disease 
from each of these sources?
 
A complete rationale must be provided 
for any opinion offered.

3.  The RO is to advise the veteran 
that it is his responsibility to report 
for any ordered VA examination, to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2008).  In the event that the 
veteran does not report for any ordered 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address prior to the 
date of the examination.  It should 
also be indicated whether any notice 
that was sent was returned as 
undeliverable.

4.  Thereafter, the RO must review the 
claims folders and ensure that the 
foregoing development actions, as well 
as any other development that may be in 
order, have been conducted and 
completed in full. If any development 
is deficient in any manner, the RO must 
implement corrective procedures at 
once.

5.  Then the RO should readjudicate the 
claim.  If the claim is again denied, a 
supplemental statement of the case must 
be issued, and the appellant offered an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


